DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments1
I. 101
Applicant makes 101 arguments. However, Examiner and Applicant came to agreement regarding practical application in Examiner Interview Summary (03/15/2022). Issue is moot.
II. 103
Teaching Load Balancing with Permissioned Chains
With respect to Applicant’s arguments and newly added language, the language of “load balancing” is taught by Beecham at paragraph 0045 (“load balancing”). While Beecham is directed towards a decentralized node, the Examiner’s proposed modification is still the same as before even in view of the newly added language. That is, it is obvious to take the decentralized nodes and make them permissioned as found in Yaga. Doing so would not change the principle function of the operation. Further, Yaga remedies with expressly teaching “Round Robin” found on page 23. It is clear that Applicant seeks to claim a permissioned blockchain and consensus models accordingly.
Teaching Authorization Information
Support for the authorization information and user ID can be found in para. 0028 of the PGPUB. Understanding the claims as a whole, the language of “blockchain IDs” can be constructed. The language can be found in para. 0023, 0028, and 0030. For example, para. 0028 discloses: “[The] access manager 140 gives the user…access to the requested blockchain 135.” This paragraph along with the newly added language of “load balancing” is taken as a whole. The blockchain ID allows for the choosing a specific 
For blockchain ID, please see Beecham (0045 “prefix or suffix of a hash…or identifiers of data…to…host. For instance…node 26 [has] node identifier[.]”). For user ID, please see Beecham (0040 “roles and permissions…with various accounts…to access that data.”, 0047 “database 14…may be mapped to…identifiers…in secure…storage 16 [with plurality of nodes 26.]”); see also Molina at p. 244 (showing SELECT statements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9, 11-12, and 15-16, and 18-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham et al. US20190288850 in view of Yaga et al. NIST.IR.8202 in view of Ahmed et al. US9032247 as evidenced by Garcia-Molina (DATABASE SYSTEMS The Complete Book) (“Molina”).
Regarding claims 1, 8, and 15 Beecham teach at least two remote databases that partition data based on user policies along with load balancing as follows:
compare Fig. 8 Item 210 (storing in “first remote database”) & 0205 with Fig. 8 Item 212 (storing in “second remote database”) & 0205; see also 0206 (contemplating different types of databases such as “relational database or other type of database”)), and authorization information comprising a mapping of a user ID (0040 “roles and permissions…with various accounts…to access that data.”, 0047 “database 14…may be mapped to…identifiers…in secure…storage 16 [with plurality of nodes 26.]”) and a blockchain ID (0045 “prefix or suffix of a hash…or identifiers of data…to…host. For instance…node 26 [has] node identifier[.]”);
Note: Examiner submits that Beecham contemplates broadly with the use of the plurality of databases. See id. at 0205-0206 (“[S]ome embodiments may store [] in the first remote database[.] *** [T]he secure second remote database may be another relational database or other type of database[.]”) (Examiner’s underlining).
receiving, at the device, a transaction from a transaction source (Fig. 2 Item 50; 0059-0061 (discussing client device interfacing with DBs 14/16; 0099 (receiving write command); see also 0047 (discussing role of the translator 20); 
(Note: Examiner is taking in light of Spec. “transaction” as operation, not as a financial transaction. See, e.g., instant PGPUB at 0025; see also Yaga at p. 9 (defining transaction as term of art). Similarly, transaction source is taken as “a source of a transaction” or “a source of the operation”.)
[indexing] the transaction source by hashing (0212 “tenant identifier...for a given tenant consistently hashes to the same pointer”; see also 0033 (defining tenant as those who “access resources on the computing hardware”), 0211 (indexing “without revealing [] information” with hash); 0213 (indexing based on value))...
based on the set of rules (Fig. 8 Item 206 “obtain data policy”; 0202, 0203-0204 (explaining policy to separate between high security and level security)), a load balancing technique (0045), the authorization information, and a property of the transaction (0211 (indexing based on hash), 0213 (indexing based on hash)), determining, by the device, a blockchain from a plurality of blockchains to record the transaction (Compare Fig. 8 Item 210 (storing in “first remote database”) & 0205 with Fig. 8 Item 212 (storing in “second remote database”) & 0205; see also 0206 (contemplating different types of databases such as “relational database or other type of database”)),
recording...the transaction to the determined blockchain in the memory of the device (0010 “blockchains”, 0036 “store a portion of the data [from] client”, 0080, 0081),
load balancing (0045)….

Although Beecham teaches user hashes, Beecham does not expressly teach verification with hashes. While Beecham teaches policy definition, Beecham does not teach policy definition on server side.
Yaga teaches (i) permissioned chains which may be centralized with a round robin framework for permissioned chain, see Yaga at p. 23 (“Round Robin…is used by some permissioned blockchain networks.”), and (ii) block verification with hashes as follows:
verifying [block data on the blockchain with a hash] (p. 8 “Securing the block data”)
locally by the device...each of the plurality of blockchains being stored locally in a memory of the device; and (pp. 5-6 permissioned “centralized” chains) (Note: Examiner submits that the published blockchain on permissioned chains can be a central authority; see also p. 6 “single entity controls”.)
group…round robin (p. 23)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the (i) blockchain algorithms, which utilize “consensus algorithms”, Beecham at 0080, and (ii) decentralized storage, see Beecham at 0281, with the permissioned framework of Yaga (p. 5) and the centralized (i.e., just one server) framework of Yaga (p. 13 (“just one server”)). The proposed modification would be turning the distributed storage of Beecham into a single server with two remote databases.
A POSITA would be motivated to modify Beecham in this way since permissionless blockchains have “slow publication time for blocks[.]” Yaga at p. 44; see also id. at p. 5 (requiring “expense or maintenance of resources”).


    PNG
    media_image1.png
    891
    1048
    media_image1.png
    Greyscale

Figure 1 reproduced from Beecham at Fig. 1 (Examiner's annotations).

Alternatively, or jointly, Examiner submits that Beecham may be combined with itself for the elements related to a user ID mapped to blockchain ID. That is, Beecham (0038) discloses SQL query languages, tables, rows, and keys, which are known concepts within databases. As evidenced by Molina, a person of ordinary skill is a person of ordinary creativity. As such, as Beecham individually teaches database concepts, user ID with authorized, and blockchain ID, an ordinary creative POSITA would utilize SELECT as appropriate to get requested mapped data within a database as needed during user authentication. See Molina p. 244.


While Beecham teaches policy definition client side with the translator 20 that acts like a switch, see Id. at 0046, neither Beecham nor Yaga teach server-side policy definitions.
Ahmed teaches multilayered architecture for databases while teaching that rules may be defined server side as follows:
routing to databases based on rules located server side (Fig. 1 Item 130, Fig. 2 Item “rule...end” & $db.setTarget; col. 5 ll. 59-67, col. 6 ll. 18-24; see generally Fig. 1 (showing layers) & col. 4 (explaining layers))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Beecham-Ahmed, which utilizes client-side rules, with the teachings of Ahmed, which utilizes server-side rules through “an intermediate database management layer 120,” see Ahmed at col. 4, as this would provide “several advantages [such as (i)] not requir[ing] modification [of the application and (ii) sending] commands...seamlessly...to an appropriate database.” Id. at col. 4.

Regarding claims 2, 9, and 16 Beecham teaches:
generating an incremental, unique identifier; and (Fig. 7 Item 182, 186; Title above 0164 “Generation”, 0164, 0171, 0177, 0182)
associating the incremental, unique identifier to the transaction (0182).

Regarding claims 4, 11, and 18 Beecham teaches:
wherein the property includes one or more of an entity associated with the transaction, a source of the transaction, an amount of the transaction, or a party to the transaction (0212 “tenant identifier...for a given tenant consistently hashes to the same pointer”; see also 0033 (defining tenant as those who “access resources on the computing hardware”), 0211 (indexing “without revealing [] information” with hash); 0213 (indexing based on value)).

Regarding claims 5, 12, and 19 Beecham teaches:
wherein the transaction is immutable after the transaction is recorded in the blockchain (0078, 0082).

Claims 3, 10, and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham, Yaga, and Ahmed in view of Zhang et al. (US20190238550A1) (“Zhang”).
Regarding claims 3, 10, and 17 Beecham teaches:
wherein the blockchain is a first blockchain (Compare Fig. 8 Item 210 (storing in “first remote database”) & 0205 with Fig. 8 Item 212 (storing in “second remote database”) & 0205; see also 0206 (contemplating different types of databases such as “relational database or other type of database”), wherein the program further comprises sets of instructions for:
Beecham does not teach:
in the memory of the device [local]; 
receiving a request from a client device to access [a blockchain network] 
determining whether a user of the client device is authorized to access [the blockchain network] 
based on the determination, providing access the user of the client device access [the blockchain network]. 
Yaga teaches:
in the memory of the device [local]; (pp. 5-6 permissioned “centralized” chains) (Note: Examiner submits that the published blockchain on permissioned chains can be a central authority; see also p. 6 “single entity controls”.)
Neither Beecham, Yaga, nor Ahmed teach:
receiving a request from a client device to access [a blockchain network] 
determining whether a user of the client device is authorized to access [the blockchain network] 
based on the determination, providing access the user of the client device access [the blockchain network]. 

Zhang teaches:
receiving a request from a client device to access [a blockchain network] (Zhang Fig. 7 Item 701-702; 0081-0082)
determining whether a user of the client device is authorized to access [the blockchain network] (Fig. 7 Item 701-702; 0081-0082)
based on the determination, providing access the user of the client device access [the blockchain network]. (Fig. 7 Item 701-702; 0081-0082)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Beecham, Yaga, and Zhang with the teachings of Zhang in order to limit who may or may not use the blockchain. (Zhang at 0002-0004.)

Claims 6, 13, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham, Yaga, Ahmed, in view of Smith et al. (US10476847) (“Smith”).
Regarding claims 6, 13, and 20 Beecham teaches:
associated with the transaction source; and (Fig. 1 Item 12 “Client”)
Neither Beecham, Yaga, nor Ahmed teach:
retrieving a key...using the key to decrypt the transaction.
Smith teaches:
retrieving a key...using the key to decrypt the transaction. (Smith Fig. 12A Item 1210, 1230; col. 55 ll. 43-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Beecham, Yaga, and Ahmed the teachings of Smith in order create an “independent secure channel” (Smith col. 54 ll. 47-67) on the blockchain since the ledger system does not allow for “private sharing of data.” (Smith col. 1 ll. 45-67.)

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham, Yaga, and Ahmed in view of Froeschl et al. (US7032021) (“Froeschl”).
Regarding claims 7 and 14 Beecham teaches:
generating a message acknowledging that the transaction is stored in the blockchain; and (0010 “confirming”)
Neither Beecham, Yaga, nor Ahmed teach:
sending the message to the transaction source.
Froeschl teaches:
sending the message to the transaction source (col. 9 ll. 47-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Beecham, Yaga, and Ahmed with the generation teachings of Froeschl in order to inform users with messages. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
Additionally, Examiner take Office Notice as sending acknowledge messages are old and well known. That is, it is well known that computer typically provide confirmation messages after performing processes to inform users of the current state. For example, a user may login into an account and the computer, after verifying/authenticating the user, may provide a confirmation of a successful login. The same applies to logging out. 
In the instant case, it would have been obvious to a POSITA to send a confirmation messages to an end user after an DB object as been committed, for example like the committed DB data in Beecham, in order to provide end user status updates. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2004/0098284 A1 Petito (disclosing Client Computer and Database)
US9811863 Marinescu (directed towards first and second databases)
US20200050613 Gauvreau (directed towards SQL of blockchains)
US10628454 Gauvreau (same)
US20180130050A1 Taylor (discloses towards multiple blockchains)
US10579643 Madisetti (discloses multiple blockchain layers)
US10783128 Li (discloses blockchain and rules)
US20190034465A1 Shimamura (discloses multiple blockchains)
US20180260888A1 Subramanya (discloses multiple blockchains)
US20170243193A1 Manian (discloses encrypting blocks on the blockchain)
US9436923 Sriram (directed towards blockchain for assets and supply chain)
US20160098730A1 Feeney (same)
US20170046806A1 Haldenby (directed towards hybrid blockchain with at least a master key)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
    

    
        1 Remarks (03/14/2022) are herein referred to as “Rm.”